Title: To Thomas Jefferson from John Ford, 30 June 1808
From: Ford, John
To: Jefferson, Thomas


                                                
                            Dear Sir
                     
                            Mississippi terratory June the 30 1808
                        

                        situated as I am at present induces me to tak the liberty of writing you & for your satisfaction to rely on my statement have inclosed the written letter from my friend Magor Pierce Butler who I have no doubt is an acquaintance of yours or at least well known by charector
                  on my way to the western country & decending the River tennasee takeing a look at the lands lying in the late new purchas in the big bend of the aforesaid River I was much pleased with the land & its situation & seeing a number of famulies a settling on said lands as tennents at will to goverment. I purchased a [sma]ll improvement & settled on it as a tennant at will off the ment, I have taken in & planted Eighty acres & find it flattering in product—am anxious to become a purchaser as thare is now settled in this small purchas at least six hundred famulies and fast increesing so that the number may be calculated to Double in six months. in the unpleant situation of being without civil or millitary laws & not being legal settlers cannot calculate being in a better situation untill we can purchas the land & are serounded in three directions with the indion tribes & the unpleasant situation off our furreign relations is such that makes it doubtfull whither those tribes will Remain at peace with us the Creeks appearr to be desireus of Creating hostillaties & no doubt if they git any incurragment from a Broad but that they will amediately Brake out in to war & we being on the fronteers must of course become sufferers. I thare fore hope that you will take our situation in to concideration and have the lands offered for sale as we who are settled on them may have a chance to purchas & git goverment Established amongst us for the protection of our famulies & properties
                  I have not seen Magor freemon but am toald he is not moore than half done laying the lands off in to townships & sictions & that he is a bout to leave this to Run the dividing line in the Chocktaw purchas & that he will finish this in the fa[ll] I pray you sir in behalf of myself & fellow citazens that you will use your power in Redressing our grevances quick as the nature of the case will admit off we do concider our selves under your power & look up to you for s[uch] speedy Relief as your heartofore humane conduct ha to your fellow citazens
                  should any inconvenances arise for want of a person to off[er] those lands for sale & to carry that part into Effect agreea[ble] to law & custom so far as I am capable of doing I will undertak & give satisfactary securaty by mortegage of personall property or give personal securoty & should you think proper to give me the appointment in t way any instructions dercted to me at Nashvill will be derected as we have a private male once a mon[th] from this to that place
                  unless the lands are soald this fall we shall be moore than common anxious as a number of the settlers wish to impr[ove] their situations & prepare for conciderable crops next sum[mer] & if the lands should be soald in the spring season those pe  who should loose their improvements would be in [a] very unpleasant situation such as would Ruin m[any] famulies. & if the lands is soald this fall those wh[at ca]n be able to purchase the place that they now Reside on will be able to make some Erangement to make provisions for thar famulies
                  thus sir having given you a statement off our situation with a full Reliance that you will Releave me as soon as the nature of the case will admit off I take the liberty to subscribe myself your humble servant.
                        
                            John Ford
                     
                        
                    
                     N.B. inclose the letter from magor Butler again to me at Nashvill as I may visit the Natchees sometime when it may be convenant.
                                          
                  
                            
                            Jno Ford
                     
                        
               